Citation Nr: 1752294	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  16-61 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for right foot plantar fasciitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection restless leg syndrome.

5.  Whether the severance of service connection for left shoulder tendonitis was proper.

6.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative disc disease, to include whether an effective date prior to February 23, 2016 for the 30 percent rating currently assigned for the disability is warranted.

7.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

8.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

9.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

10.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

11.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

12.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2015, August 2015, and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.



FINDINGS OF FACT

In an October 2017 written statement, the Veteran withdrew his appeal of the denials of service connection for left foot plantar fasciitis, right foot plantar fasciitis, sleep apnea, and restless leg syndrome; the severance of service connection for left shoulder tendonitis; and the denials of increased ratings for cervical spine degenerative disc disease, lumbar spine degenerative disc disease, left knee degenerative joint disease, right knee osteoarthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran submitted a written statement in January 2017 withdrawing his appeal of the denials of service connection for left foot plantar fasciitis, right foot plantar fasciitis, sleep apnea, and restless leg syndrome; the severance of service connection for left shoulder tendonitis; and the denials of increased ratings for cervical spine degenerative disc disease, lumbar spine degenerative disc disease, left knee degenerative joint disease, right knee osteoarthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and hypertension.  It stated "I am satisfied with [the August 2017] decision. I would like to withdraw all remaining issues on appeal . . ."). The October 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement that the appeals are withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denials of service connection for left foot plantar fasciitis, right foot plantar fasciitis, sleep apnea, and restless leg syndrome; the severance of service connection for left shoulder tendonitis; and the denials of increased ratings for cervical spine degenerative disc disease, lumbar spine degenerative disc disease, left knee degenerative joint disease, right knee osteoarthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and hypertension.


ORDER

The appeal of the denials of service connection for left foot plantar fasciitis, right foot plantar fasciitis, sleep apnea, and restless leg syndrome; the severance of service connection for left shoulder tendonitis; and the denials of increased ratings for cervical spine degenerative disc disease, lumbar spine degenerative disc disease, left knee degenerative joint disease, right knee osteoarthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and hypertension is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


